250 S.W.3d 781 (2008)
STATE of Missouri, Respondent,
v.
Darryle A. KEY, Jr., Appellant.
No. WD 67874.
Missouri Court of Appeals, Western District.
April 22, 2008.
Irene C. Karns, Columbia, MO, for Appellant.
Jamie Wilson Corman, Jefferson City, MO, for Respondent.
Before HOWARD, C.J., DANDURAND, and AHUJA, JJ.

ORDER
PER CURIAM.
Darryle Key appeals his conviction following a jury trial for robbery in the first *782 degree, section 569.020, RSMo 2000, and sentence of twenty years imprisonment. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment of conviction is affirmed. Rule 30.25(b).